ON PETITION FOR REHEARING.
Per Curiam.
This case involves the same point -which, with others, has just been considered and determined upon a petition for a rehearing in Jones v. Bank, 10 Colo. 464; that is to say, whether the assets of an insolvent corporation constitute a trust fund for ratable distribution among its creditors, and whether an equitable lien thereon exists in favor of all the creditors, from the committal of the act of insolvency, which will protect the property from any liens afterwards attempted to be obtained by individual creditors. Our conclusion is that no such equitable lien exists, and that, until a court of equity has lawfully assumed jurisdiction of the insolvent estate, creditors have the same remedies for the collection of their respective demands as they might have against individuals. The rehearing is denied.

Rehearing denied.